Award as to the hospital and doctors’ charges reversed and as to such charges matter remitted to the State Industrial Board, with costs against said Board to abide the event on the ground that the evidence fails to show the necessity of hospital service for the entire period of 408 days and that there is no evidence or finding that either the hospital or doctors’ charges were such as prevailed “ in the same community for similar treatment of injured persons of a like standard of living ” as the claimant. 
All concur.